Exhibit 10.9

 

JOHN A. KITE
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of August 16, 2004, by
and between KITE REALTY GROUP TRUST, a Maryland real estate investment trust
(the “Company”), and John A. Kite (the “Executive”).

 

WHEREAS, the Company and Kite Realty Group, L.P., the general partner of which
is the Company (“Kite Realty”), are engaging in various related transactions
pursuant to which, among other things, (i) Kite Realty will acquire interests in
various entities that own or lease real estate properties in which certain
persons affiliated with the Company, including the Executive, have interests,
(ii) the Company will acquire interests in certain service businesses currently
owned by persons affiliated with the Company, including certain businesses of
the Executive (the “Service Companies”) and (iii) the Company will effect an
initial public offering of its common shares and contribute the proceeds
therefrom for a like number of units of partnership interest in Kite Realty (the
“Kite IPO,” and together with the other transactions described above, the “Kite
IPO Transactions”);

 

WHEREAS, the Executive is currently employed by one of the Service Companies,
KMI Realty Advisors, Inc. (“KMI Realty Advisors”), or an affiliate of KMI Realty
Advisors; and

 

WHEREAS, in connection with the Kite IPO Transactions, the Company wishes to
offer employment to the Executive, and the Executive wishes to accept such
offer, on the terms set forth below.

 

Accordingly, the parties hereto agree as follows:

 

1.                                       Term.  The Company hereby employs the
Executive, and the Executive hereby accepts such employment for an initial term
commencing as of the date hereof and ending on December 31, 2007, unless sooner
terminated in accordance with the provisions of Section 4 or Section 5 (the
period during which the Executive is employed hereunder being hereinafter
referred to as the “Term”).  The Term shall be subject to automatic one-year
renewals unless either party hereto notifies the other, in accordance with
Section 7.4, of non-renewal at least ninety (90) days prior to the end of any
such Term.  Notwithstanding the employment of the Executive by the Company, the
Company shall be entitled to pay the Executive from the payroll of any
subsidiary of the Company.

 

2.                                       Duties.  The Executive, in his capacity
as President and Chief Executive Officer shall faithfully perform for the
Company the duties of said office and shall perform such other duties of an
executive, managerial or administrative nature as shall be specified and
designated from time to time by the Board of Trustees of the Company (the
“Board”) (including the performance of services for, and serving on the Board of
Directors of, any subsidiary or affiliate of the Company without any additional
compensation).  The Executive shall devote substantially all of the Executive’s
business time and effort to the performance of the Executive’s duties hereunder,
provided that in no event shall this sentence prohibit the Executive from
performing personal and charitable activities and any other activities approved
by the Board, so long as such activities do not materially and adversely
interfere with the Executive’s duties for the Company.  The Board

 

--------------------------------------------------------------------------------


 

may delegate its authority to take any action under this Agreement to the
Compensation Committee of the Board of Trustees (the “Compensation Committee”).

 

3.                                       Compensation.

 

3.1                                 Salary.  The Company shall pay the Executive
during the Term a base salary at the rate of $325,000 per annum (the “Annual
Salary”), in accordance with the customary payroll practices of the Company
applicable to senior executives generally.  The Annual Salary may be increased
annually by an amount as may be approved by the Board or the Compensation
Committee, and, upon such increase, the increased amount shall thereafter be
deemed to be the Annual Salary for purposes of this Agreement.

 

3.2                                 Bonus.  The Executive will be eligible to
participate in the Company’s annual bonus plan (the “Bonus Plan”), the terms of
which will be established by the Compensation Committee.  The Executive may be
awarded such restricted shares, share options and other equity-based awards
under the Company’s equity compensation plan (“Equity Awards”) as the
Compensation Committee determines to be appropriate.

 

3.3                                 Benefits – In General.  The Executive shall
be permitted during the Term to participate in any group life, hospitalization
or disability insurance plans, health programs, pension and profit sharing plans
and similar benefits that may be available to other senior executives of the
Company generally, on the same terms as may be applicable to such other
executives, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.  During the Term, the Company shall maintain
customary liability insurance for trustees and officers and list the Executive
as a covered officer.

 

With respect to each such benefit plan and program, service with KMI Realty
Advisors or any of its affiliates (as applicable) shall be included for purposes
of determining eligibility to participate (including waiting periods, and
without being subject to any entry date requirement after the waiting period has
been satisfied), vesting (as applicable) and entitlement to benefits. The
medical plan or plans maintained by the Company shall waive all limitations as
to pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements. With respect to vacation benefits
provided by the Company, the vacation benefit of Executive shall include all
hours of accrued but unused vacation and sick time hours, respectively, with KMI
Realty Advisors or any of its affiliates.

 

3.4                                 Vacation.  During the Term, the Executive
shall be entitled to vacation of four (4) weeks per year.

 

3.5                                 Automobile.  During the Term, the Company
will provide the Executive an allowance of $9,000 per year for the use of an
automobile (including the payment of vehicle insurance).  At the option of the
Company, in lieu of providing such allowance, the Company will provide the
Executive with an automobile of suitable standard to the Executive’s position.

 

3.6                                 Expenses.  The Company shall pay or
reimburse the Executive for all ordinary and reasonable out-of-pocket expenses
actually incurred (and, in the case of reimbursement, paid) by the Executive
during the Term in the performance of the Executive’s

 

2

--------------------------------------------------------------------------------


 

services under this Agreement; provided that the Executive submits such expenses
in accordance with the policies applicable to senior executives of the Company
generally.

 

4.                                       Termination upon Death or Disability. 
If the Executive dies during the Term, the obligations of the Company to or with
respect to the Executive shall terminate in their entirety except as otherwise
provided under this Section 4.  If the Executive becomes eligible for disability
benefits under the Company’s long-term disability plans and arrangements (or, if
none apply, would have been so eligible under the most recent plan or
arrangement), the Company shall have the right, to the extent permitted by law,
to terminate the employment of the Executive upon notice in writing to the
Executive and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement; provided, that, the Company will have
no right to terminate the Executive’s employment if, in the opinion of a
qualified physician reasonably acceptable to the Company, it is reasonably
certain that the Executive will be able to resume the Executive’s duties on a
regular full-time basis within 90 days of the date the Executive receives notice
of such termination.

 

Upon death or other termination of employment by virtue of disability (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination) and an amount equal to the product of (x) the
Executive’s target annual bonus for the fiscal year of the Executive’s death or
disability and (y) a fraction, the numerator of which is the number of days in
the current fiscal year through the Effective Date of the Termination, and the
denominator of which is 365; (ii) all Equity Awards held by the Executive shall
become fully vested and exercisable; and (iii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and there shall be no
further rights with respect to the Executive hereunder (except as provided in
Section 7.13).  For purposes of this Section 4, the “Effective Date of the
Termination” shall mean the date of death or the date on which a notice of
termination by virtue of disability is given or any later date (within thirty
(30) days after the giving of such notice) set forth in such notice of
termination.

 

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon death or by virtue of
disability.

 

5.                                       Other Terminations of Employment.

 

5.1                                 Termination for Cause; Termination of
Employment by the Executive Without Good Reason.

 

(a)                                  For purposes of this Agreement, “Cause”
shall mean:

 

(i)                                     the Executive’s conviction for (or
pleading nolo contendere to) any felony;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the Executive’s commission of an act of
fraud, theft or dishonesty related to the business of the Company or its
affiliates or the performance of the Executive’s duties hereunder;

 

(iii)                               the willful and continuing failure or
habitual neglect by the Executive to perform the Executive’s duties hereunder;

 

(iv)                              any material violation by the Executive of the
covenants contained in Section 6 or that certain Non-Competition Agreement dated
as of the date hereof between the Executive and the Company (the
“Non-Competition Agreement”); or

 

(v)                                 the Executive’s willful and continuing
material breach of this Agreement.

 

For purposes of this Section 5.1, no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries.  Notwithstanding the foregoing, if there exists (without regard to
this sentence) an event or condition that constitutes Cause under clause (iii),
(iv) or (v) above, the Executive shall have 30 days from the date written notice
is given by the Company of such event or condition to cure such event or
condition and, if the Executive does so, such event or condition shall not
constitute Cause hereunder.

 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean, unless otherwise consented to by the Executive:

 

(i)                                     the material reduction of the
Executive’s authority, duties and responsibilities, or the assignment to the
Executive of duties materially and adversely inconsistent with the Executive’s
position or positions with the Company and its subsidiaries;

 

(ii)                                  a reduction in Annual Salary of the
Executive except in connection with a reduction in compensation generally
applicable to senior management employees of the Company;

 

(iii)                               the failure by the Company to obtain an
agreement in form and substance reasonably satisfactory to the Executive from
any successor to the business of the Company to assume and agree to perform this
Agreement;

 

(iv)                              a Change in Control (for purposes of this
Agreement, “Change in Control” shall mean:

 

(A) the dissolution or liquidation of the Company, (B) the merger,
consolidation, or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity or immediately following which
the persons or entities who were beneficial owners (as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”))

 

4

--------------------------------------------------------------------------------


 

of voting securities of the Company immediately prior thereto cease to
beneficially own more than fifty percent (50%) of the voting securities of the
surviving entity immediately thereafter, (C) a sale of all or substantially all
of the assets of the Company to another person or entity, (D) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) that results in any person or entity or “group” (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (other than
persons who are shareholders or affiliates immediately prior to the transaction)
owning thirty percent (30%) or more of the combined voting power of all classes
of shares of the Company, or (E) individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a trustee subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the trustees then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than the Board);

 

(v)                                 a requirement by the Company that the
Executive’s work location be moved more than fifty (50) miles from the Company’s
principal place of business in Indianapolis, Indiana; or

 

(vi)                              the Company’s material and willful breach of
this Agreement.

 

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason under clause (i), (ii), (v)
or (vi) above, the Company shall have 30 days from the date on which the
Executive gives the written notice thereof to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder.  Further, an event or condition shall cease to constitute Good Reason
one (1) year after the event or condition first occurs.

 

(c)                                  The Company may terminate the Executive’s
employment hereunder for Cause and such termination in and of itself shall not
be, nor shall it be deemed to be, a breach of this Agreement.  If the Company
terminates the Executive for Cause, (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination other than Annual Salary and other benefits, including payment
for

 

5

--------------------------------------------------------------------------------


 

accrued but unused vacation (but excluding any bonuses except as provided in the
Bonus Plan) earned and accrued under this Agreement prior to the Effective Date
of the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination); and (ii) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and the Executive shall have no further rights hereunder (except as provided in
Section 7.13).  For purposes of this Section 5.1(c), the “Effective Date of the
Termination” shall mean the date on which a notice of termination is given or
any later date (within thirty (30) days after the giving of such notice) set
forth in such notice of termination.

 

(d)                                 The Executive may terminate his employment
without Good Reason.  If the Executive terminates the Executive’s employment
with the Company without Good Reason: (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination other than Annual Salary and other benefits, including payment
for accrued but unused vacation (but excluding any bonuses except as provided in
the Bonus Plan) earned and accrued under this Agreement prior to the Effective
Date of the Termination (and reimbursement under this Agreement for expenses
incurred but not paid prior to the Effective Date of the Termination); and (ii)
this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13).  For purposes of this Section 5.1(d), the “Effective
Date of the Termination” shall mean the date on which a notice of termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such notice of termination.

 

(e)                                  In the event the Company elects not to
renew this Agreement as contemplated in Section 1 above, the Executive shall
receive (i) a cash payment equal to one (1) times the sum of: (x) the
Executive’s Annual Salary in effect on the day of expiration of the Term, and
(y) the average bonus actually paid to the Executive with respect to the prior
three (3) calendar years, payable no later than 30 days after the day of
expiration of the Term; and (ii) all Equity Awards held by the Executive shall
become fully vested and exercisable.

 

5.2                                 Termination Without Cause; Termination for
Good Reason.  The Company may terminate the Executive’s employment at any time
without Cause, for any reason or no reason and the Executive may terminate the
Executive’s employment with the Company for Good Reason.  If the Company or the
Executive terminates the Executive’s employment and such termination is not
described in Section 4 or Section 5.1, (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination other than Annual Salary earned and accrued under this Agreement
prior to the Effective Date of the Termination, any bonus for the prior year not
yet paid, and other benefits, including payment for accrued but unused vacation,
earned and accrued under this Agreement prior to the Effective Date of the
Termination (and reimbursement under this Agreement for expenses incurred but
not paid prior to the Effective Date of the Termination) and an amount equal to
the product of (x) the Executive’s target annual bonus for the fiscal year of
the Executive’s termination of employment and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Effective
Date of the Termination, and the denominator of which is 365; (ii) the Executive
shall receive a cash payment equal to the Severance Payment payable no later
than 30 days after the Effective Date of the Termination; (iii) for one (1) year
after the Effective Date of the Termination, the Company shall continue medical,
prescription and dental benefits to the Executive and/or the Executive’s family
at least equal to those which would have been provided to them in accordance

 

6

--------------------------------------------------------------------------------


 

with the welfare benefit plans, practices, policies and programs provided by the
Company to the extent applicable generally to other peer employees of the
Company and its affiliated companies, as if the Executive’s employment had not
been terminated; provided, however, that if the Executive becomes reemployed
with another employer and is eligible to receive medical, prescription and
dental benefits under another employer provided plan, the medical, prescription
and dental benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility; (iv) all Equity
Awards held by the Executive shall become fully vested and exercisable; and (v)
this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13).  The “Severance Payment” means three (3) times the
sum of: (i) the Executive’s Annual Salary in effect on the day of termination
and (ii) the Executive’s Average Annual Bonus.  The Executive’s “Average Annual
Bonus” means the average bonus actually paid to the Executive with respect to
the prior three (3) calendar years.  For purposes of this Section 5.2, the
“Effective Date of the Termination” shall mean the date on which a notice of
termination is given or any later date (within thirty (30) days after the giving
of such notice) set forth in such notice of termination, or in the case of
termination of employment by the Executive for Good Reason, the date of
termination specified in such Executive’s notice of termination..

 

5.3                                 Nature of Payments.  For the avoidance of
doubt, the Executive acknowledges and agrees that the payments set forth in this
Section 5 constitute liquidated damages for termination of his employment during
the Term.

 

6.                                       Confidential and Proprietary
Information.

 

6.1                                 Confidential Information.  The Executive
shall keep secret and retain in strictest confidence, and shall not use for his
personal benefit or the benefit of others or directly or indirectly disclose,
except as may be required or appropriate in connection with his carrying out his
duties under this Agreement, all confidential information, knowledge or data
relating to the Company or any of its affiliates, or to the Company’s or any
such affiliate’s respective businesses and investments (including confidential
information of others that has come into the possession of the Company or any
such affiliate), learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates and which is not generally
available lawfully and without breach of confidential or other fiduciary
obligation to the general public without restriction (the “Confidential Company
Information”), except with the Company’s express written consent or as may
otherwise be required by law or any legal process.

 

6.2                                 Return of Documents; Rights to Products. 
All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive concerning the businesses and
investments of the Company and its affiliates shall be the Company’s property
and shall be delivered to the Company at any time on request.  The Executive
shall assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company.

 

6.3                                 Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by him of any of the
provisions of this Section 6 (the “Restrictive

 

7

--------------------------------------------------------------------------------


 

Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy.  Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Company and its affiliates shall have the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.  This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages).  The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.

 

7.                                       Other Provisions.

 

7.1                                 Severability.  The Executive acknowledges
and agrees that the Executive has had an opportunity to seek advice of counsel
in connection with this Agreement.  If it is determined that any of the
provisions of this Agreement, or any part thereof, is invalid or unenforceable,
the remainder of the provisions of this Agreement shall not thereby be affected
and shall be given full affect, without regard to the invalid portions.

 

7.2                                 Enforceability; Jurisdictions.  The Company
and the Executive intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of the Restrictive Covenants.  If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants wholly unenforceable
by reason of breadth of scope or otherwise it is the intention of the Company
and the Executive that such determination not bar or in any way affect the
Company’s right, or the right of any of its affiliates, to the relief provided
above in the courts of any other jurisdiction within the geographical scope of
such Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata.

 

7.3                                 Attorneys’ Fees.  In the event of any legal
proceeding relating to this Agreement or any term or provision thereof, the
losing party shall be responsible to pay or reimburse the prevailing party for
all reasonable attorneys’ fees incurred by the prevailing party in connection
with such proceeding; provided, however, the Executive shall not be required to
pay or reimburse the Company unless the claim or defense asserted by the
Executive was unreasonable.

 

7.4                                 Notices.  All notices, requests, demands,
claims, and other communications hereunder shall be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
delivered (i) two business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) when received if it is
sent by facsimile communication during normal business hours on a business day
or one business day after it is sent by facsimile and received if sent other
than during business hours on a business day, (iii) one business day after it is
sent via a reputable overnight courier service, charges prepaid, or (iv) when
received if it is delivered by hand, in each case to the intended recipient as
set forth below:

 

8

--------------------------------------------------------------------------------


 

(i)                                     if to the Executive, to the address set
forth in the records of the Company

 

 (ii)                               if to the Company

 

Kite Realty Group Trust
30 S. Meridian Street
Suite 1100
Indianapolis, IN  46204
Attn: Daniel R. Sink
Telecopy No.: (317) 577-5605

 

with copies in either case (which shall not constitute notice) to:

Hogan & Hartson L.L.P.

555 13th Street, NW

Washington, DC 20004

Attention:  William L. Neff, Esq.

Facsimile:  (202) 637-5910

 

and

 

Barnes & Thornburg LLP
11 South Meridian
Indianapolis, IN 46204
Attention: Robert D. MacGill, Esq.
Facsimile: (317) 231-7433

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

7.5                                 Entire Agreement.  This Agreement, together
with the exhibits hereto and the Noncompetition Agreement, contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with the Company or its
subsidiaries (or any predecessor of either).

 

7.6                                 Waivers and Amendments.  This Agreement may
be amended, superseded, canceled, renewed or extended, and the terms hereof may
be waived, only by a written instrument signed by the parties or, in the case of
a waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

7.7                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

9

--------------------------------------------------------------------------------


 

7.8                                 Assignment.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; any purported assignment by the Executive in violation hereof shall
be null and void.  In the event of any Change in Control, the Company may assign
this Agreement and its rights hereunder.

 

7.9                                 Withholding.  The Company shall be entitled
to withhold from any payments or deemed payments any amount of withholding
required by law.  No other taxes, fees, impositions, duties or other charges or
offsets of any kind shall be deducted or withheld from amounts payable
hereunder, unless otherwise required by law.

 

7.10                           No Duty to Mitigate.  The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event the Executive does mitigate.

 

7.11                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

7.12                           Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.  Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

7.13                           Survival.  Anything contained in this Agreement
to the contrary notwithstanding, the provisions of Sections 6 and 7 (to the
extent necessary to effectuate the survival of Sections 6 and 7) shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

 

7.14                           Existing Agreements.  Executive represents to the
Company that the Executive is not subject or a party to any employment or
consulting agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit the Executive from executing this Agreement
or limit the Executive’s ability to fulfill the Executive’s responsibilities
hereunder.

 

7.15                           Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

7.16                           Parachute Provisions.  If any amount payable to
or other benefit receivable by the Executive pursuant to this Agreement is
deemed to constitute a Parachute Payment (as defined below), alone or when added
to any other amount payable or paid to or other benefit receivable or received
by the Executive which is deemed to constitute a Parachute Payment (whether or
not under an existing plan, arrangement or other agreement), and would result in
the imposition on the Executive of an excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended, then, in addition to any other
benefits to which the Executive is entitled under this Agreement, the Executive
shall be paid by the Company an amount in cash equal to the sum of the excise
taxes payable by the Executive by reason of receiving Parachute Payments plus
the amount necessary to put the Executive in the same after-tax position (taking
into account any and

 

10

--------------------------------------------------------------------------------


 

all applicable federal, state and local excise, income or other taxes at the
highest applicable rates on such Parachute Payments and on any payments under
this Section 7.17 ) as if no excise taxes had been imposed with respect to
Parachute Payments.  The amount of any payment under this Section 7.17 shall be
computed by a certified public accounting firm mutually and reasonably
acceptable to the Executive and the Company, the computation expenses of which
shall be paid by the Company.  “Parachute Payment” shall mean any payment deemed
to constitute a “parachute payment” as defined in Section 280G of the Internal
Revenue Code of 1986, as amended.

 

7.17                           Certain Definitions.  For purposes of this
Agreement:

 

(a)                                  an “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
and includes subsidiaries.  Notwithstanding the foregoing, the persons listed on
Exhibit A, as such Exhibit A is updated from time to time by the mutual
agreement of the parties, shall not be affiliates of the Company.

 

(b)                                 A “business day” means the period from 9:00
am to 5:00 pm on any weekday that is not a banking holiday in New York City, New
York.

 

(c)                                  A “subsidiary” of any person means another
person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
board of directors or other governing body (or, if there are no such voting
interests or no board of directors or other governing body, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ ALVIN E. KITE, JR.

 

 

Name:

Alvin E. Kite, Jr.

 

Title:

Chairman

 

 

 

 

 

/s/ JOHN A. KITE

 

 

JOHN A. KITE

 

12

--------------------------------------------------------------------------------


 

EXHIBITS TO THE EMPLOYMENT AGREEMENT*

 

 

Exhibit A

 

Exclusion From Affiliates

 

 

--------------------------------------------------------------------------------

*     The registrant agrees to furnish, supplementally, a copy of omitted
Exhibit A upon request.

 

13

--------------------------------------------------------------------------------